Citation Nr: 0915792	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  03-08 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the cervical spine, to include a pinched nerve and 
degenerative disc disease.   

2.  Entitlement to service connection for the residuals of an 
injury to the thoracic-lumbar spine, to include a pinched 
nerve and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service in the Navy from 
September 1980 to June 1984, and in the Army National Guard 
from February 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.                    

In a November 2005 decision, the Board remanded this case for 
additional development.  With respect to the issue of 
entitlement to service connection for the residuals of an 
injury to the cervical spine, the purposes of the November 
2005 remand have been met and the case is ready for appellate 
consideration.  

With respect to the issue of entitlement to service 
connection for the residuals of an injury to the thoracic-
lumbar spine, the Board unfortunately must again remand this 
claim.  Accordingly, this matter is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative disc 
disease of the cervical spine.   

2.  While the available service treatment records are 
negative for any findings of an injury to the cervical spine, 
to include any residuals thereof, the Veteran has provided 
credible lay evidence of an in-service cervical spine injury 
and there is competent medical evidence of a nexus between 
his current diagnosis of degenerative disc disease of the 
cervical spine and the in-service trauma.       


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
cervical spine is warranted.   38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).        


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).     

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
residuals of an injury to the cervical spine, to include 
degenerative disc disease.  Therefore, no further development 
is needed with regard to the Veteran's appeal.     


II.  Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).


III.  Residuals of a Cervical Spine Injury

In this case, the Veteran contends that in September 1991, he 
injured his neck and back during a physical training exercise 
at Fitzsimmons Army Medical Center.  According to the 
Veteran, he was participating in relay races when he tripped 
and fell at the finish line.  The Veteran indicates that he 
slid head-first into a large shrub and a brick wall.  He 
notes that the day after the injury, he could not turn his 
head and had pain between his shoulder blades.  The Veteran 
reports that he went to sick call and was prescribed physical 
therapy which was ineffective.  According to the Veteran, the 
in-service injury resulted in discomfort and limited 
movement.  He states that he has chronic neck and back pain 
due to the in-service injury.  

The only treatment record from the Veteran's second period of 
service, from February 1991 to September 1991, is a copy of 
an individual sick slip, dated in September 1991.  The sick 
slip shows that the Veteran was evaluated for a back injury 
and was released to duty thereafter.  The RO has attempted 
numerous times to obtain additional records.  In November 
2005, the RO requested that the National Personnel Records 
Center (NPRC) furnish inpatient clinical records which 
pertained to treatment for the Veteran's back injury at the 
Fitzsimmons Medical Center in September 1991.  The RO also 
requested any other additional service treatment records, 
including separation/retirement examination report.  The NPRC 
responded that a search for records from the Fitzsimmons 
Medical Center in 1991 was conducted, but that no records 
were located.  The NPRC further noted that no other service 
treatment records were available.    

A private medical treatment record shows that in August 2000, 
the Veteran was examined by C.G., M.D.  According to the 
Veteran, in 1991, he participated in "military PT."  He 
stated that he was running a race and was trying to be the 
first person to cross the finish line.  The Veteran indicated 
that he dove across the finish line and felt immediate pain 
in his mid scapular region.  He later developed associated 
pain and mild numbness radiating down the left arm into the 
fourth and fifth digits.  According to the Veteran, he sought 
treatment and was sent for physical therapy but his symptoms 
did not improve.  The Veteran reported that he developed 
chronic mid thoracic/mid scapular pain.  He denied any 
history of a neck injury.  Following the physical 
examination, the Veteran was diagnosed with chronic mid 
scapular pain in the left arm.  Dr. G. stated that the 
Veteran's scapular pain "radiated down into the ulnar 
distribution times nine years, ever since a minor back injury 
at that time."     

VA Medical Center (VAMC) records show that in August 2000, 
the Veteran had x-rays taken of his cervical, thoracic, and 
lumbar spines.  The x-rays of his cervical spine were 
reported to show mild C6-7 disk height loss.  C1 through T1 
were in anatomic alignment without evidence of fracture, 
dislocation, or prevertebral soft tissue swelling.  Disk 
heights and vertebral body heights were otherwise well 
preserved.  The diagnosis was isolated C6-7 degenerative 
changes.  The x-rays of the Veteran's thoracic spine were 
reported to be normal.  The x-rays of his lumbar spine were 
interpreted as showing no spondylolysis or spondylolisthesis.  
There was mild superior endplate of L3 lipping.  Disk heights 
and vertebral body heights were well preserved.  Facet joints 
and sacroiliac joints were intact.  The impression was of 
minimal superior endplate of L3 lipping; otherwise normal 
lumbar spine.    

In February 2004, the Veteran underwent a VA neurological 
evaluation.  At that time, the examiner stated that the 
Veteran complained of a back injury and referred to an area 
of tenderness and pain at approximately the T2 vertebra 
level.  The Veteran also gave a history of pain radiating 
down into his left arm with paresthesias and headaches.  The 
physical examination showed that the Veteran's neck had a 
normal range of motion.  Lateral bending and rotation of the 
neck were uncomfortable to the left.  The Veteran had a 
positive Tinel's sign at the elbow over the ulnar nerve.  He 
did not have gross sensory loss.  X-rays of the cervical 
spine showed disc space narrowing at C6-7 and neuroforaminal 
narrowing at the same level.  The diagnosis was of 
degenerative changes of the cervical spine.  The examiner 
stated that the Veteran's left arm symptoms appeared to be 
ulnar nerve in origin and had nothing to do with the neck or 
back injury.  According to the examiner, the Veteran's left 
arm symptoms were due to local ulnar nerve palsy with origin 
over the ulnar nerve, which was apparently entrapped at his 
left elbow.  The examiner also concluded that the Veteran's 
headaches were more likely than not related to chronic 
tension and some degenerative cervical disease.  The examiner 
noted, however, that because there was no clear record as to 
whether the Veteran's in-service injury was to the thoracic 
or cervical region, he was unable to give an opinion as to 
whether that symptomatology was related to service.       

In January 2009, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  He noted that the Veteran had a 
history of a trauma to the spine in September 1991.  The 
examiner reported that x-rays taken in August 2000 of the 
Veteran's cervical spine showed a degenerative process at C6-
7.  Current x-rays of the Veteran's spine, taken at the time 
of the January 2009 VA examination, showed moderate 
degenerative changes at the lowest segments with disc height 
loss at C5-6 and C6-7, and minor facet changes in the same 
regions.  The alignment was normal.  Following the physical 
and X-ray examinations, the diagnoses were recorded as 
degenerative disc and degenerative arthritis of the cervical 
spine.  The examiner stated that the Veteran had "albeit 
scant" documented record of an in-service neck/upper back 
injury with subsequent treatment in September 1991.  The 
Veteran was found to have a degenerative cervical disc at 
Level C6-7 on x-rays done in August 2000.  That degenerative 
process was again found on the current x-rays taken in 
January 2009 involving the C5-6 and C6-7 levels.  The 
examiner opined that it was more likely than not that the in-
service injury had progressed over the nine ensuing years 
into the present degenerative process.          

As previously stated, the only treatment record from the 
Veteran's second period of service is a copy of an individual 
sick slip, dated in September 1991, which shows that at that 
time, the Veteran was evaluated for a back injury.  There is 
no reference in the sick slip of a neck injury.  In addition, 
the Board notes that there is a lapse of time between the 
Veteran's separation in September 1991 and the first 
documented medical diagnosis of a cervical spine disability 
in August 2000, at which time the Veteran was diagnosed with 
isolated C6-7 degenerative changes.  However, the Veteran is 
competent under the law to describe what he experienced while 
in military service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Therefore, based on the Veteran's 
contention that he injured his neck at the same time he 
injured his back, and considering that there is evidence of 
an in-service back injury, the Board finds that in September 
1991, the Veteran sustained an injury to both his cervical 
spine and his thoracic-lumbar spine when he slid head-first 
into a large shrub and a brick wall.  The Board also observes 
that such a head first injury is obviously consistent with 
trauma to the neck.    

The Court of Appeals for Veterans' Claims (Court) has held 
that VA must base its decisions on medical evidence.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
regard, the opinion from the examiner from the January 2009 
VA examination supports, rather than opposes, the Veteran's 
contentions, and there is no contrary opinion of record.  The 
Board recognizes that in the January 2009 VA examination 
report, the examiner stated that the Veteran's left arm 
symptoms appeared to be ulnar nerve in origin and were not 
related to his in-service neck or back injury.  However, with 
respect to the Veteran's currently diagnosed degenerative 
disc disease, the examiner specifically opined that it was 
more likely than not that the Veteran's degenerative disc 
disease of the cervical spine was related to his in-service 
cervical spine injury.  Thus, the examiner's nexus opinion 
supports the contended causal relationship.  While there are 
no service treatment records regarding the neck injury, the 
Veteran's statements and the January 2009 medical opinion 
place the positive and negative evidence relevant to a nexus 
between a current cervical spine disability and in-service 
neck trauma in relative equipoise.  

In light of the above, the Board finds that it is at least as 
likely as not that the Veteran's currently diagnosed 
degenerative disc disease of the cervical spine is linked to 
the in-service cervical spine injury.  With application of 
the benefit of the doubt doctrine, service connection for 
degenerative disc disease of the cervical spine is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.          


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.       


REMAND

In this case, the Veteran contends that in September 1991, he 
injured his back during a physical training exercise at 
Fitzsimmons Army Medical Center.  He maintains that following 
the injury, he developed chronic pain in his back.  

An individual sick slip confirms that in September 1991, the 
Veteran was evaluated for a back injury.    

Following the Board's November 2005 remand decision, the 
Veteran underwent a VA examination in January 2009.  At the 
time of the examination, x-rays were taken of the Veteran's 
lumbosacral and thoracic spines.  The x-rays of the 
lumbosacral spine were reported to show moderate degenerative 
changes with diffuse loss of disc heights endplate spurs and 
lower segment facet arthritis.  X-rays of the thoracic spine 
were reported to show no significant abnormality.  Pursuant 
to the Board's November 2005 remand decision, the examiner 
was requested to opine whether it was at least as likely as 
not (50 percent or greater probability) that any current 
disability of the back (to include thoracic spine) began 
during service or was otherwise linked to any incident of 
active duty, to include a back injury incurred in September 
1991.  While the January 2009 VA examiner provided a nexus 
opinion with respect to the Veteran's cervical spine 
disability (which supported the grant of service connection 
noted in the above decision), there is no evidence showing 
that this examiner addressed the question of a nexus between 
a mid or low back disability and service.  Thus, the Board 
finds that the VA examination report is incomplete, and 
consequently should be returned for an addendum opinion that 
addresses the nexus question inherent in the case.       

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who had examined the Veteran in 
January 2009, and request that the 
examiner provide an addendum opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any disability of the mid or low back, to 
include degenerative changes of the 
lumbosacral spine, that is currently be 
present began during service or is 
otherwise linked to any incident of active 
duty, to include a back injury incurred in 
September 1991.     

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.     

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer the question presented, he or she 
should so state in the examination report. 

2.  If the examiner from the January 2009 
VA examination is no longer available, the 
RO should afford the Veteran a VA 
orthopedic and neurological examination 
for the purpose of determining the nature 
and etiology of any mid or low back 
disability that may currently be present.

The RO should send the claims file to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed.  

Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the Veteran, the 
orthopedic and neurological examination, 
and any tests that are deemed necessary, 
the examiner is requested to opine whether 
it is at least as likely as not (50 
percent or greater probability) that any 
disability of the back, to specifically 
include degenerative changes of the 
lumbosacral spine, that may currently be 
present began during service or is 
otherwise linked to any incident of active 
duty, to include a back injury incurred in 
September 1991.    

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.   

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer the question presented, he or she 
should so state in the examination report.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.      

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


